Citation Nr: 0433845	
Decision Date: 12/23/04    Archive Date: 12/29/04

DOCKET NO.  02-10 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a left hip and left 
leg disorder.  

2.  Entitlement to service connection for heart disease, to 
include coronary artery disease (CAD), congestive heart 
failure (CHF), and postoperative residuals of a coronary 
artery bypass graft (CABG).  

3.  Entitlement to an increased rating for a lumbosacral 
strain with left sacroiliac strain, currently evaluated as 20 
percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Fussell, Counsel
INTRODUCTION

The veteran had active service from November 1943 to January 
1946 and from October 4th to November 16th 1951.  

This case comes before the Board of Veterans' Appeals (Board) 
from April and September 2002 decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  

A more recent March 2004 rating decision denied service 
connection for a right hip and right leg disorder.  And after 
a notice of disagreement (NOD) was received in April 2004, a 
statement of the case (SOC) was issued in October 2004.  
However, as yet no Substantive Appeal, VA Form 9 or 
equivalent, has been received to perfect an appeal to the 
Board concerning this additional claim.  
See 38 C.F.R. § 20.200 (2004).  So the only claims currently 
before the Board are those listed on the title page of this 
decision.

The Board advanced this case on the docket due to the 
veteran's advanced age.  See 38 U.S.C.A. § 7101 (West 2002); 
38 C.F.R. § 20.900(c) (2004).  


FINDINGS OF FACT

1.  There is no competent medical evidence of record 
indicating the veteran currently has a left hip and left leg 
disorder that is related to his military service; there is no 
arthritis of the left hip; and no left hip or left leg 
disorder is related to the veteran's service-connected 
lumbosacral strain with left sacroiliac strain.  

2.  Heart disease, to include CAD, CHF, and postoperative 
residuals of a CABG is not related to the veteran's military 
service and his current heart disease is not related to his 
service-connected lumbosacral strain with left sacroiliac 
strain.  



3.  Prior to and since September 23, 2002, the service-
connected low back disorder was manifested by muscle spasm, 
no more than moderate limitation of motion with flexion never 
being 30 degrees or less, and no symptoms of intervertebral 
disc syndrome (IVDS).


CONCLUSIONS OF LAW

1.  A left hip and left leg disorder was not incurred in or 
aggravated during military service; arthritis of the left hip 
did not manifest within one year of termination of the 
veteran's first period of service, and a left hip and left 
leg disorder is neither proximately due to or the result of 
nor aggravated by his service-connected lumbosacral strain 
with left sacroiliac strain.   38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310(a) (2004); Allen v. Brown, 7 Vet. App. 439, 448 (1995) 
(en banc).  

2.  Heart disease, to include CAD, CHF, and postoperative 
residuals of a CABG, was not incurred in or aggravated during 
military service; arthritis of the left hip did not manifest 
within one year of termination of the veteran's first period 
of service, and a left hip and left leg disorder is neither 
proximately due to or the result of nor aggravated by his 
service-connected lumbosacral strain with left sacroiliac 
strain.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2004); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

3.  The criteria are not met for a rating higher than 20 
percent for the lumbosacral strain with left sacroiliac 
strain.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.7, 4.10, 4.21,4.40, 4.45, 4.49, Diagnostic Codes 5292, 5295 
(prior to September 23, 2002); Diagnostic Code 5243 
(effective as of September 23, 2002); Diagnostic Code 5293 
(prior to September 26, 2003); and Diagnostic Code 5243 
(effective as of September 26, 2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) became effective on November 9, 
2000.  Implementing regulations were created and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The 
VCAA and implementing regulations eliminated the requirement 
of submitting a well-grounded claim and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a); Charles v. 
Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).  See also Valiao v. Principi, 17 Vet. App. 229, 
332 (2003) (implicitly holding that RO decisions and 
statements of the case may satisfy this requirement).  

Recently, the United States Court of Appeals for Veterans 
Claims (Court) revisited the notice requirements imposed upon 
VA by the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II) (withdrawing it's decision in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I)).  The 
Court addressed both the timing and content of these notice 
requirements.  Id. at 120 21.  Even more recently, in 
VAOPGCPREC 7-2004 (July 16, 2004), VA's Office of General 
Counsel (GC) undertook to explain the holding of Pelegrini 
II.  



Initially, GC noted that the Court had described the 
statements in its opinion as to the timing and content of 
VCAA notification as "holdings," but, according to GC, the 
issues to which these "holdings" related were not necessary 
to the disposition of the case.  VAOPGCPREC 7-2004, at 2.  
Consequently, GC implied that these statements constituted 
dicta rather than binding holdings.  Id. (citing dissenting 
opinion in Pelegrini II and other cases characterizing Court 
statements as dicta).

In the case at hand, however, even if the Pelegrini II 
Court's statements as to the timing and content of VCAA 
notice were binding holdings, the RO nonetheless complied 
with them.

The Court in Pelegrini II held that a VCAA notice must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  See Pelegrini v. Principi, 18 Vet. App. 112, 115 
(2004) (Pelegrini II).  

The Court in Pelegrini II also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini II, at 120 - 21.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1) (2003).  Id.

According to VAOGCPREC 7-2004, the Pelegrini II holding does 
not require that VCAA notification contain any specific 
"magic words," and that it can be satisfied by a Statement 
of the Case (SOC) or Supplemental SOC (SSOC) as long as the 
document(s) meets the four content requirements listed 
above.  



With respect to the claim for an increased rating for the 
service-connected low back disorder, the veteran was provided 
the required VCAA notice by letter in February 2002 - which 
was prior to the April 2002 RO denial of this claim.  He was 
provided the required VCAA notice with respect to his claims 
for service connection by letters in July and August 2002, 
prior to the September 2002 RO denial of those claims.  So in 
both instances, this was in accordance with the holding in 
Pelegrini II.

In a precedent opinion, VA's General Counsel addressed the 
issue of the "fourth element" of the VCAA notice as 
outlined by the Court in Pelegrini I.  See VAOPGCPREC 1-04 
(Feb. 24, 2004).  The "fourth element" language in 
Pelegrini I is substantially identical to that of Pelegrini 
II, requiring VA under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) to request 
the claimant provide any evidence in his or her possession 
that pertains to the claim.  Id.  The General Counsel's 
opinion held that this language was obiter dictum and not 
binding on VA.  See VAOPGCPREC 1-04 (Feb. 24, 2004); see also 
Pelegrini II, 18 Vet. App. 112, 130 (2004) (Ivers, J., 
dissenting).  In addition, the General Counsel's opinion 
stated VA may make a determination as to whether the absence 
of such a generalized request, as outlined under 
§ 3.159(b)(1), is harmful or prejudicial to the claimant.  
For example, where the claimant is asked to provide any 
evidence that would substantiate his or her claim, a more 
generalized request in many cases would be superfluous.  Id.  
The Board is bound by the precedent opinions of VA's General 
Counsel, as the chief legal officer for the Department.  38 
U.S.C.A. § 7104(c).  

Here, although the VCAA notice letters did not contain the 
precise language specified in 38 C.F.R. § 3.159(b)(1), the 
Board finds that the veteran was otherwise fully notified of 
the need to give VA any evidence pertaining to his claims.  

The VCAA letters mentioned requested him to provide or 
identify any evidence supporting his claims and specifically 
outlined the necessary evidence.  So a more generalized 
request with the precise language outlined in § 3.159(b)(1) 
would be redundant.  The absence of such a request is 
unlikely to prejudice him, and thus, the Board finds this to 
be harmless error.  VAOPGCPREC 1-04 (Feb. 24, 2004).  

As for the other three content requirements of the VCAA 
notice cited in Pelegrini, they, too, have been satisfied.   

The veteran's service medical records (SMRs) have been 
obtained, as have numerous VA outpatient treatment (VAOPT) 
and hospitalization records.  Also, private clinical records 
are on file and he has been provided with several relevant VA 
examinations, as he requested.  Too, he declined the 
opportunity to testify at a hearing in support of his claims.  

The more recent statements and correspondence from the 
veteran and his representative do not make reference to or 
otherwise mention any additional treatment from other sources 
(e.g., private or non-VA, etc.).  

Accordingly, no further development is required to comply 
with the VCAA or the implementing regulations.  And the 
appellant is not prejudiced by the Board deciding the appeal 
at this juncture without first remanding the case to the RO.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Service Connection

For service connection to be granted for any disability, it 
is required that the facts, as shown by the evidence, 
establish that a particular injury or disease resulting 
in chronic disability was incurred in service, or, if pre-
existing service, was aggravated therein.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Furthermore, with chronic 
disease shown as such in service so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service-connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Id.  


Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  Id.  When the fact of chronicity in service is 
not adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id.; See, too, 
Savage v. Gober, 10 Vet. App. 488, 495 (1997). 

Service connection is also possible for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Certain conditions, such as arthritis and cardiovascular 
disease, will be presumed to have been incurred in service if 
the veteran had 90 days or more of active service and such 
condition manifests to a compensable degree within 1 year 
after such service.  This presumption, however, is rebuttable 
by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Note also that disability that is proximately due to or the 
result of a service-connected disorder shall be service-
connected.  38 C.F.R. § 3.310(a) (2004).  Service connection 
will also be granted for aggravation of a non-service-
connected condition by a service-connected disorder, although 
compensation is limited to the degree of disability (and only 
that degree) over and above the degree of disability existing 
prior to the aggravation.  See Allen v. Brown, 7 Vet. App. 
439 (1995).  

Left Hip and Left Leg Disorder

The SMRs are negative for disability of the left hip and left 
leg and no disability of the left hip and left leg is shown 
for many years after termination of the veteran's first 
period of military service.  He did not have 90 days of 
active service in 1951 and, so, he is not entitled to the 
provisions of presumptive service connection for that period 
of service.  

The veteran's only service-connected disorder is a 
lumbosacral strain with left sacroiliac strain and it is 
contended that he has disability of the left hip and left leg 
due to that service-connected disorder.  

On VA examination in May 1999 it was reported that the 
veteran had been told to walk due to his heart condition but 
he reported that he had trouble walking because his back was 
painful.  He went on to state that most of the pain was in 
his left hip, rather than in his low back.  X-rays of both 
hips were normal.  

On VA examination in March 2002, when no claim file was 
available for review by the examiner, the veteran reported 
that following his cardiac surgery he was supposed to walk 
for exercise but found that difficult due to pain in his low 
back and left hip.  

A September 11, 2003, VAOPT record reflects that the veteran 
reported that he was unable to walk because of his left hip 
problem which was apparently getting worse and was making him 
rather disabled.  

In a September 2003 statement a VA physician reported that 
the veteran had severe degeneration of his left hip which 
made it impossible for him to walk.  

VA X-rays in December 2003 found that the bony structures and 
joint spaces of the veteran's left hip were normal, although 
there was calcification of the femoral artery.  Otherwise, 
the soft tissue was within normal limits.  On physical 
examination at that time, when the claim file was available 
to the examiner, the veteran complained of having arthritis 
of each hip which he claimed was secondary to arthritis in 
his lumbosacral spine.  But the diagnosis was that the hip 
examination was negative, even though the veteran complained 
of left hip pain.  

In sum, the September 2003 opinion of a VA physician is 
simply not supported by the objective medical evidence 
inasmuch as the December 2003 VA X-rays found no degenerative 
arthritis of the veteran's left hip.  That physician, and the 
report of the December 2003 VA examination, indicated that 
the veteran has left hip pain.  However, pain alone, in and 
of itself, is not a disability.  Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom.  Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001).  

While those X-rays also found calcification of the left 
femoral artery, there is no competent medical evidence 
linking such calcification to the service-connected low back 
disorder.  Moreover, the VA physician in September 2003 did 
not state or even suggest that any left hip pain was due to 
the service-connected low back disorder, nor did the December 
2003 VA examiner.  

While the veteran has stated that he has arthritis in his 
left hip, this is refuted by recent VA X-rays.  With respect 
to his personal opinion that his undocumented left hip 
arthritis is due to lumbosacral arthritis, this is not 
competent evidence because laypersons do not have the 
professional medical training and/or expertise to 
render competent medical diagnoses or opinions.  See, e.g., 
Espiritu v. Derwinski, 2 Vet. App. 492, 494, 95 (1992); see, 
too, Layno v. Brown, 6 Vet. App. 465 (1994); Edenfield v. 
Brown, 8 Vet. App. 384, 388 (1995); Robinette v. Brown, 
8 Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Hasty v. Brown, 13 Vet. App. 230 (1999).  

In other words, the evidence shows no more than that the 
veteran has calcification of the left femoral artery and left 
hip pain, but there is no competent medical evidence of a 
nexus between either or both of these and his service-
connected low back disorder, to include no competent medical 
evidence that his service-connected low back disorder in any 
way aggravates either the left femoral artery or left hip 
pain.  

Accordingly, service connection for left hip and left leg 
disorders is not warranted.  

Heart disease, to include CAD, CHF, and postoperative 
residuals of a CABG

The November 1943 service entrance examination revealed the 
veteran's blood pressure was 150/78.  The examination for 
service discharge in January 1946 revealed his blood pressure 
was 130/70.  

On VA examination in 1946 the veteran's blood pressure was 
130/80 and on VA examination in 1949 it was 130/78 and a 
chest X-ray at the time of the latter examination revealed 
his heart and aorta were normal in size and shape.  

Note 1 of 38 C.F.R. § 4.104, Diagnostic Code 7101 (2004) 
(Hypertensive vascular disease (hypertension and isolated 
systolic hypertension)) provides that: 

Hypertension or isolated systolic hypertension 
must be confirmed by readings taken two or more 
times on at least three different days.  For 
purposes of this section, the term hypertension 
means that the diastolic blood pressure is 
predominantly 90mm. or greater, and isolated 
systolic hypertension means that the systolic 
blood pressure is predominantly 160mm. or greater 
with a diastolic blood pressure of less than 
90mm.  

So, under the Schedule for Rating Disabilities the veteran 
did not have hypertension during service or within one year 
of termination of his first period of service.  Again, 
because he did not have 90 days of active service in 1951 he 
is not entitled to the provisions of presumptive service 
connection for that period of service.  The SMRs are 
otherwise negative for cardiovascular disability, and no such 
disability is shown for many years after termination of the 
veteran's last period of military service.  

The veteran underwent VA hospitalization in July 1992 to rule 
out a myocardial infarction (i.e., heart attack).  

An August 1998 clinical record from the Winchester Surgical 
Clinic indicates the veteran had recently had a quadruple 
CABG and mitral valve repair.  VA outpatient treatment 
(VAOPT) records in 1999 document treatment for cardiovascular 
pathology.  The discharge diagnoses from VA hospitalization 
in April 1999 were CHF; CAD, status post CABG; noninsulin 
dependent diabetes mellitus; status post mitral ring 
replacement; and atrial fibrillation.  

On VA examination in May 1999 the veteran stated that he had 
been told to walk due to his heart condition, but that he had 
trouble walking because his back was painful.  He went on to 
state that most of the pain was in his left hip, rather than 
in his low back.  

On VA examination in March 2002, when no claim file was 
available for review by the examiner, the veteran reported 
that following his cardiac surgery, he was supposed to walk 
as a means of exercise but found it difficult due to pain in 
his low back and left hip.  

A September 11, 2003, VAOPT record reflects that the veteran 
reported that he was unable to walk because of his left hip 
problem which was apparently getting worse and was making him 
rather disabled.  

In a September 2003 statement a VA physician reported that 
the veteran had heart problems, ischemic heart disease and 
CHF.  With these two conditions he was advised to regularly 
walk and exercise daily to improve function of his heart.  
He also had severe degeneration of his left hip that made it 
impossible for him to walk.  This not only interfered with 
his cardiac rehabilitation but also put a strain on his 
heart, aggravating his cardiac problem.  

In December 2003 the veteran's claims file and available 
medical records were reviewed by a VA examiner.  The veteran 
reported that his back pain was becoming worse.  A review of 
his medical records indicated that, in 1995, it was noted 
that he had had hypertension for more than 30 years and had 
had a CABG in 1987, as well as subsequent surgical 
procedures.  However, at that time (i.e., 1995), he walked 
with a normal gait.  After a current physical examination, it 
was noted that X-rays of his hips were negative.  The 
diagnoses included degenerative arthritis and degenerative 
disc disease (DDD) of the lumbosacral spine with chronic pain 
- and referred pain to both sacroiliac joints, but a 
negative examination of the hips.  



The December 2003 VA examiner discussed the September 2003 
opinion of a VA physician with a VA Chief of Cardiology, and 
it was the opinion of that Chief Cardiologist that CAD cannot 
be related to degenerative arthritis of the spine or the 
hips.  CAD and degenerative arthritis are two totally 
different entities with different etiologies and there is no 
correlation between the two.  CAD could not be aggravated by 
degenerative arthritis.  The veteran had severe CHF from CAD 
and, from a cardiovascular point, he could not tolerate a 
high level of physical activity, even if he could walk 
normally.  There was no scientific basis upon which to 
conclude that the lack of exercise, by itself, placed a 
strain on his heart.  

In rendering its findings regarding service-connection 
claims, the Board has the responsibility of weighing the 
evidence, including the medical evidence, for purposes of 
determining where to give credit and where to withhold the 
same. Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens 
v. Brown, 7 Vet. App. 429, 433 (1995)).  In so doing, the 
Board may accept one medical opinion and reject others.  Id.  
At the same time, Board cannot make its own independent 
medical determinations, and there must be plausible reasons, 
based upon medical evidence in the record, for favoring one 
medical opinion over another.  Evans, 12 Vet. App. at 30; 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (citing Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991)).  Here, there are.

Probative weight should not be given to medical opinions when 
the veteran's records were not reviewed.  See Bielby v. 
Brown, 7 Vet. App. 260, 269 (1994) (medical opinion is of no 
evidentiary value when doctor failed to review veteran's 
record before rendering an opinion).

So there are legitimate reasons for accepting the VA 
examiner's medical opinion over the September 2003 VA 
physician's medical opinion to the contrary.  The VA 
physician in September 2003 did not review the veteran's 
claims file.  Moreover, the opinion was predicated on the 
veteran having severe degeneration of his left hip and, as 
noted, VA X-rays have confirmed that there is no arthritis in 
either hip.  Moreover, he is not service connected for 
disability of the left hip or left leg.  That physician also 
indicated that it was only the left hip degeneration that 
made it difficult for the veteran to walk, thus impeding his 
cardiac rehabilitation.  That physician did not address 
whether the nonservice-connected cardiovascular disability, 
alone, impeded the veteran's rehabilitation, but this was 
addressed by the December 2003 VA examiner who found that the 
cardiovascular disability, alone, precluded a high level of 
activity.  In fact, he stated that there was no scientific 
basis upon which to conclude that a lack of exercise, by 
itself, placed a strain on the heart.  Even further, he 
stated that there was no correlation between any degenerative 
arthritis of the spine (or the hips) and CAD, and that 
degenerative arthritis could not aggravate CAD.  

In sum, the opinion of the December 2003 VA examiner was 
based on a more thorough review of the record and, after 
consultation with a specialist, was both more comprehensive 
and specific, in addition to which it was not based on an 
inaccurate factual predicate of the veteran's having 
arthritis in the left hip (contrary to what the September 
2003 VA physician had supposed).  Accordingly, greater 
probative value must be given to the opinion of the December 
2003 VA examiner, which is against the claim.  And, so, the 
claim must be denied because the preponderance of the 
evidence is unfavorable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  See also Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) ("Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.)  In the 
absence of proof of present disability there can be no valid 
claim.  Degmetich v. Brown, 104 F.3d 1328 (1997) 
(interpreting 38 U.S.C. § 1131 as also requiring the 
existence of a present disability for VA compensation 
purposes).  See, too, Wamhoff v. Brown, 8 Vet. App. 517, 521 
(1996).  



General Rating Considerations

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
(DCs) identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  

In Francisco v. Brown, 7 Vet. App. 55, 58 (1994), it was held 
that where compensation already has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary importance.  

An extraschedular evaluation may be assigned if the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical and inadequate the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b)(1).

38 C.F.R. § 4.2 requires that reports of examination must be 
interpreted in light of the whole recorded history for the 
purpose of reconciliation of the evidence into a consistent 
picture so that the current rating may accurately reflect 
the elements of disability present.  



When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b) (West 2002).  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA simply 
restated what existed in section 5107 regarding the benefit-
of-the-doubt doctrine").  

Lumbosacral Strain with Left Sacroiliac Strain

Although Board decisions in March 1947 and July 1949 denied a 
compensable rating for the service-connected low back 
disability, a September 1999 RO rating decision granted a 20 
percent disability rating, effective February 23, 1999, 
citing 38 C.F.R. § 4.71a, DC 5292 (for a limitation of motion 
of the lumbar spine).  The April 2002 rating decision 
appealed confirmed that evaluation and cited 38 C.F.R. 
§ 4.71a, DC 5010 (traumatic arthritis) (which is rated as 
degenerative arthritis under DC 5003) and DC 5295 (a 
lumbosacral strain).  

Other than IVDS under DC 5293, the criteria for evaluating 
spinal disabilities DCs 5285 through 5295 (2002) ("the old 
criteria") were revised effective September 26, 2003, at 
which time the diagnostic codes were renumbered, including 
the renumbering of DC 5295 to DC 5237 and adding DC 5242 for 
degenerative arthritis (yet also retaining DC 5003 for 
degenerative arthritis).  See 68 Fed. Reg. 51,454 (Aug. 27, 
2003), codified at 38 C.F.R. § 4.71a, DC 5243 (2004) ("the 
new criteria").   The criteria for rating IVDS were 
previously revised effective September 23, 2002.  

These revised spinal rating criteria were cited and 
considered in the March 2004 SSOC.  The revised criteria for 
rating IVDS were not cited but, as discussed below, there is 
no prejudice to the veteran in adjudicating the claim 
without prior RO citation to these new IVDS criteria 
inasmuch as he does not have symptoms of and no disability 
from IVDS.  



Generally, where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran will apply unless Congress provided 
otherwise or permitted the Secretary of VA to do otherwise 
and the Secretary did so.  See VAOPGCPREC 7-2003 (Nov. 19, 
2003), pointing out that the United States Court of Appeals 
for the Federal Circuit - in Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003) - overruled Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991), to the extent it conflicts with 
the precedents of the Supreme Court and the Federal Circuit.  
That is, when amended regulations expressly state an 
effective date and, as in this case, do not include any 
provision for retroactive applicability, application of the 
revised regulations prior to the stated effective date is 
precluded, notwithstanding Karnas.  See, too, VAOGCPREC 3-
2000 (Apr. 10, 2000); VAOPGCPREC 11-97 (Mar. 25, 1997); 
38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.

In rating the spinal disorder for the period prior to the 
effective dates of the respective revisions, only the old 
rating criteria may be applied, but both the old and the new 
rating criteria, whichever is most beneficial to the veteran, 
will be applied for the period beginning as of the respective 
effective dates.  

Spinal Rating Criteria Prior to September 26, 2003

Under 38 C.F.R. § 4.71a, DC 5010, traumatic arthritis will be 
rated as degenerative arthritis.  Under DC 5003, if 
degenerative arthritis is established by X-rays, compensation 
may be awarded under three circumstances:  (1) when 
limitation of motion meets the schedular criteria for the 
joint(s) affected and is objectively confirmed, such as by 
swelling, muscle spasm, or satisfactory evidence of painful 
motion; (2) when objectively confirmed limitation of motion 
is not sufficient to warrant a compensable schedular 
evaluation, 10 percent is assigned for each major joint or 
minor joint group affected; (3) when there is no limitation 
of motion, 10 or 20 percent will be assigned depending on the 
degree of incapacity, if there is X-ray evidence of 2 or more 
major joints or minor joint groups.  Hicks v. Brown, 8 Vet. 
App. 417, 420 (1995).  

According to 38 C.F.R. § 4.71a, DC 5292, slight limitation of 
motion of the lumbar spine warrants a 10 percent rating, 
moderate limitation of motion a 20 percent rating, and severe 
limitation of motion a 30 percent rating.

38 C.F.R. § 4.71a, DC 5295, provided that a lumbosacral 
strain with characteristic pain on motion warranted a 10 
percent rating.  With muscle spasm on extreme forward bending 
with loss of lateral spine motion, a 20 percent rating 
is warranted.  When severe with listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, a maximum 40 percent 
rating is warranted. 

When assessing the severity of a musculoskeletal disability 
that, as here, is at least partly rated on the basis of 
limitation of motion, VA must also consider the extent the 
veteran may have additional functional impairment above and 
beyond the limitation of motion objectively demonstrated, 
such as during times when his symptoms are most prevalent 
("flare-ups") due to the extent of his pain 
(and painful motion), weakness, premature or excess 
fatigability, and incoordination - assuming these factors 
are not already contemplated by the governing rating 
criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); 
see also 38 C.F.R. §§ 4.40, 4.45, 4.59.  

In this case, there is no evidence of a vertebral fracture or 
any spinal cord involvement and, so, 38 C.F.R. § 4.71a, DC 
5285 is not applicable.  Also, there has never been any 
evidence of favorable or unfavorable bony vertebral fixation 
or ankylosis and, so, DCs 5286 and 5289 are not applicable 
either.  

The SMRs reveal that, in July 1945, it was reported that X-
rays had been suggestive of "spondolysthiasis."  But X-rays 
in September 1945, and on VA examination in 1946, disclosed 
no bone or joint pathology involving the lumbar or 
lumbosacral spinal segments.  

VA lumbosacral X-rays in May 1999 revealed intervertebral 
disc space narrowing at L3-4 and mild spondylolisthesis of 
L3.  On physical examination the veteran reported that most 
of his pain was in his left hip, rather than in his low back.  
His posture was normal and there was no tenderness to 
palpation of the lumbosacral spine.  There was no muscle 
spasm.  Lumbar flexion was to 80 degrees, extension was to 30 
degrees, and lateral bending and rotation were to 25 degrees.  
There was no pain on motion, but he complained of a pulling 
sensation in the left hip on left lateral flexion.  Straight 
leg raising was negative.  There was no neurological deficit.  
Gait, heel, and toe walking were all normal.  The diagnosis 
was DDD of the lumbosacral spine and mild spondlolisthesis of 
L3-4.  

On VA examination in March 2002 the veteran reported that his 
back pain was worse since the 1999 examination.  He had back 
pain after walking about 50 feet or if he sat for longer than 
a couple of hours.  He had no pain at rest but had pain with 
any overexertion.  He did not want to take medication for 
relief of pain and no longer wore a back brace because it did 
not provide relief.  On examination there was tenderness to 
palpation of the left sacroiliac joint but no initial muscle 
spasm.  Lumbar flexion was to 80 degrees with non-radiating 
pain at that point in the left hip, extension was to 30 
degrees, and lateral flexion and rotation were to 20 degrees.  
After fatiguing, there was no decrease in range of motion but 
he developed a mild muscle spasm on the left.  Straight leg 
raising was positive on the left at 45 degrees.  His gait was 
normal and he was able to do toe walking but on heel walking 
he developed pain in the left sacroiliac joint.  After the 
examination, there was a palpable muscle spasm on the left.  
X-rays revealed old trauma and degenerative arthritis of the 
lumbosacral spine with first-degree spondylolisthesis of L3-
4.  The diagnosis was chronic lumbosacral strain with 
degenerative arthritis of the lumbosacral spine and with 
first-degree spondylolisthesis of L3-4.  

On VA examination in January 2003 the veteran complained of 
low back pain which fluctuated in severity.  His gait was 
normal and there was no limp.  He was unable to walk on his 
heels or his toes due to poor balance.  He was able to squat 
but halfway he developed low back pain.  There was no 
deformity of the back and no tenderness.  Lumbar flexion was 
to 85 degrees, extension was to 15 degrees, and lateral 
flexion and rotation were to 20 degrees.  After a few minutes 
of exercise, flexion was to 75 degrees, extension was to 10 
degrees, and lateral flexion and rotation were to 15 degrees.  
The diagnosis was old trauma and degenerative arthritis of 
the lumbar spine, symptomatic.  

Here, the 20 percent rating encompasses both moderate 
limitation of motion under DC 5292 and muscle spasm under DC 
5295.  However, the veteran did not have severe lumbar spine 
limitation of motion that would warrant a 40 percent rating 
under DC 5292.  Nor did he have listing of the whole spine, 
marked limitation of forward bending, and he did not have 
loss of lateral spine motion with arthritis.  He did have 
some joint space narrowing, but not together with abnormal 
mobility on forced motion that would warrant a 40 percent 
rating.  

Accordingly, a rating in excess of 20 percent was not 
warranted under the spinal rating criteria (other than IVDS) 
prior to September 26, 2003.  

Spinal Rating Criteria as of September 26, 2003

The spinal rating criteria (other than for IVDS) prior to 
September 26, 2003, focused on subjective factors such as 
ankylosis, either favorable or unfavorable (formerly DCs 5286 
through 5289) and subjective classifications of the degree of 
limitation of motion (formerly DCs 5290 through 5292), except 
that other factors were taken into consideration for 
residuals of a vertebral fracture (formerly DC 5285) and 
sacro-iliac injury and weakness and lumbosacral strains 
(formerly DCs 5294 and 5295).  The DCs for rating spinal 
disorders were renumbered, including renumbering the DC 
relating to limitation of motion of the lumbar spine, DC 
5292, as DC 5237 (lumbosacral or cervical strain) and DC 5242 
(degenerative arthritis of the spine) (yet also retaining DC 
5003 for degenerative arthritis).  

The revised spinal rating criteria set forth a General Rating 
Formula for Diseases and Injuries of the Spine, which uses 
more objective criteria and other pertinent considerations 
with or without symptoms such as pain (radiating or not), 
stiffness, or aching and thus encompass and take into account 
these symptoms and remove any requirement that there be any 
of these symptoms to assign any evaluation.  68 Fed. Reg. at 
51454 - 51455 (August 27, 2003).  They provide for ratings 
based on limitation of motion of a particular spinal segment 
in either forward flexion or the limitation of the combined 
range of motion of that spinal segment, either favorable or 
unfavorable ankylosis, or with respect to the entire spine if 
there is loss of more than 50 percent vertebral body height 
due to vertebral fracture or muscle spasm and guarding.  Note 
2 sets forth maximum ranges of motion for the spinal 
segments, except that a lesser degree of motion may be 
considered normal under the circumstances set forth in Note 
3, and, in Note 4, that range of motion should be measured to 
the nearest five (5) degrees.  

Note 1 to the General Rating Formula provides that any 
associated objective neurologic abnormalities, including but 
not limited to bowel or bladder impairment, are to be rated 
separately under appropriate DCs.  Note 2 provides that 
normal forward flexion of the thoracolumbar spine is to 90 
degrees, extension is to 30 degrees, left and right lateral 
flexion as well as left and right lateral rotation are to 30 
degrees.  The combined range of motion refers to the sum of 
these ranges of motion and the normal combined range of 
motion of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  

Note 5 provides that unfavorable ankylosis occurs when the 
entire cervical spine, the thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following:  difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal (GI) symptoms due to pressure 
of the costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (0 degrees) always 
represents favorable ankylosis.  



A 20 percent rating is warranted when forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees or the combined range of motion of 
the thoracolumbar spine is not greater than 120 degrees (the 
maximum combined range of motion being 240 degrees), or if 
there is either (1) muscle spasm or guarding severe enough to 
result in abnormal gait or abnormal spinal contour, e.g., 
scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent rating is warranted when forward flexion of the 
thoracolumbar spine is to 30 degrees or less; or, there is 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent rating is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent rating is 
warranted if there is unfavorable ankylosis of the entire 
spine.  (See Note 5 for descriptions of favorable and 
unfavorable ankylosis).  

Under these revised spinal rating criteria, the veteran's 
lumbosacral disorder would warrant a 40 percent rating if 
forward flexion was to 30 degrees or less.  However, the 
examinations in 1999, 2002, and 2003, document that his 
forward flexion is to more than double 30 degrees, and on 
examination in 2003 it was still more than double 30 degrees 
after several minutes of exercise.  Also, because there has 
never been any ankylosis, higher ratings of 40 percent, 50 
percent, and 100 percent are not warranted.  

IVDS Criteria Prior to and After September 23, 2002

Note 6 to the General Rating Formula for Diseases and 
Injuries of the Spine (effective September 26, 2003) provides 
that IVDS is to be rated either under the General Rating 
Formula or under the Formula for Rating IVDS Based on 
Incapacitating Episodes (which became effective September 23, 
2002), whichever results in the higher rating when all 
disabilities are combined under 38 C.F.R. § 4.25.  



Under 38 C.F.R. § 4.71a, DC 5293 prior to September 23, 2002, 
IVDS when moderate, with recurring attacks, warrants a 20 
percent rating.  Severe IVDS with recurring attacks, with 
intermittent relief warrants a 40 percent schedular rating.  
A maximum 60 percent schedular rating encompasses pronounced 
IVDS with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc with little intermittent 
relief.   

VAOGCPREC 36-97 requires that, in determining disability 
evaluations under DC 5293, first, 38 C.F.R. §§ 4.40 
(functional loss may be due to pain) and 4.45 (pain on motion 
is a factor in joint disability) must be considered and, 
second, that 38 C.F.R. § 3.321(b)(1), entitlement to an 
extraschedular rating, must also be considered.  Sanchez-
Benitez v. West, No. 00-7099, slip op. at 10 and 11 (Fed. 
Cir. August 3, 2001) (case remanded for failure to discuss 
38 C.F.R. § 3.321(b)(1) extraschedular consideration).  

The IVDS criteria prior to September 23, 2002, focused on 
subjective classifications of the overall degree of 
impairment from IVDS.  As of September 23, 2002, the 
pertinent considerations - either preoperatively 
or postoperatively, are whether the veteran has had 
incapacitating episodes during the immediately preceding 12 
months and, if so, the total duration of them, and whether he 
should receive a higher rating based on a combination of the 
neurologic and orthopedic manifestations of his disability 
under 38 C.F.R. § 4.25.  Whichever method results in the 
higher evaluation is the one that must be used.  

When rating based on incapacitating episodes, if there are 
incapacitating episodes having a total duration of at least 2 
week but less than 4 weeks, a 20 percent evaluation is 
warranted.  If there are incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months, a 40 percent rating is warranted.  
If there are incapacitating episodes having a total duration 
of at least six weeks during the past 12 months, a maximum 60 
percent rating is warranted.   

Note 1 to the revised DC 5293 defines an incapacitating 
episode as a period of acute signs and symptoms due to IVDS 
that requires bed rest prescribed by a physician and 
treatment by a physician.  Supplementary Information in the 
published final regulations states that treatment by a 
physician would not require a visit to a physician's office 
or hospital but would include telephone consultation with a 
physician.  If there are no records of the need for bed rest 
and treatment, by regulation, there were no incapacitating 
episodes.  67 Fed. Reg. 54345, 54347 (August 22, 2002).  

Here, the veteran does have some disc space narrowing and 
IVDS (i.e., DDD), as this was diagnosed on VA examination in 
1999.  But while he has had some muscle spasm, which is 
contemplated for a 60 percent rating under the old DC 5293, 
this is encompassed in the 20 percent rating currently 
assigned under the old DC 5295 for a lumbosacral strain.  
More to the point, he has never had radiculopathy, including 
sciatic neuropathy, so separate ratings for orthopedic and 
neurologic symptomatology is not warranted under the old or 
the new IVDS criteria.  As to the new IVDS criteria, there is 
no evidence of the type of incapacitating symptoms that would 
warrant evaluation on that basis.  

Lastly, the veteran also is not shown to warrant 
consideration for an extra-schedular rating for the service-
connected low back disorder at issue under the provisions of 
38 C.F.R. § 3.321(b)(1).  He has not been frequently 
hospitalized on account of it.  The disorder also has not 
caused marked interference with his employment, i.e., beyond 
that contemplated by his assigned rating, or otherwise 
rendered impractical the application of the regular schedular 
standards.  Admittedly, his overall functional impairment may 
hamper his performance in some respects, but certainly not to 
the level that would require extra-schedular consideration 
since those provisions are reserved for very special cases of 
impairment that simply is not shown here.  Consequently, the 
Board does not have to remand this case to the RO for further 
consideration of this issue.  See Bagwell v. Brown, 
9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

Service connection for a left hip and left leg disorder is 
denied.

Service connection for heart disease - including CAD, CHF, 
and postoperative residuals of a CABG, is denied.

An increased rating for a lumbosacral strain with left 
sacroiliac strain is denied.  



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



